DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukherjee US Patent No. 10, 371, 737.
Re Claim 1, Mukherjee discloses an RFID security apparatus for product packaging, comprising: an RFID tag disposed on a first portion of a product package (Column 7, lines 21-Column 8 line 3 and Column 8 lines 55-Column 9, line 2 ); and a booster antenna disposed on a second portion of the product package (Column 1, line 
Re Claim 2, Mukherjee discloses the RFID security apparatus of claim 1, wherein the booster antenna is printed on a surface of the product package (Column 9 line 3-line 19, and Column 11, line 3-line 16).
Re Claim 3, Mukherjee discloses the RFID security apparatus of claim 1, wherein the RFID tag is embedded within the material of the product package (Column 7 line 60-Column 8 line 3; Column 9 line 3-line19).
Re Claim 4, Mukherjee discloses the RFID security apparatus of claim 1, wherein, when the product package is opened, the RFID tag remains operable with a reduced communication range compared to when the product package is closed (Column 8 line 4-line 27; Column 9 line 58-Column 10 line 22).
Re Claim 5, Mukherjee discloses the RFID security apparatus of claim 1, wherein the RFID tag is to communicate with an RFID reader while the product package is closed (Column 8, line 54-Column 9 line 2; Column 13, line 24- line 40).
Re Claim 6, Mukherjee discloses an RFID security system (P2, P46-P47, P52) comprising: a product package comprising an RFID tag disposed on a first portion of the product package (Column 7, lines 21-Column 8 line 3 and Column 8 lines 55-Column 9, line 2), and a booster antenna disposed on a second portion of the product package (Column 1, line 59-line 65 , Column 7, line 21-line 59), wherein the RFID tag and 
Re Claim 7, Mukherjee discloses the RFID security apparatus of claim 6, wherein the booster antenna is printed on a surface of the product package (Column 9 line 3-line 19, and Column 11, line 3-line 16).  
Re Claim 8, Mukherjee discloses the RFID security apparatus of claim 6, wherein the RFID tag is embedded within the material of the product package (Column 7 line 60-Column 8 line 3; Column 9 line 3-line19).
Re Claim 9, Mukherjee discloses the RFID security apparatus of claim 6, when the product package is opened, the RFID tag remains operable with a reduced communication range compared to when the product package is closed (Column 8 line 4-line 27; Column 9 line 58-Column 10 line 22).
Re Claim 10, Mukherjee discloses the RFID security apparatus of claim 6, wherein, when the product package is opened, the RFID reader loses communication with the RFID tag, and the RFID reader registers a tampering event (product security/authentication) in response to losing communication (Column 7, lines 1-lines 59 ).
Re Claim 11, Mukherjee discloses a method of manufacturing a product package with a security device, comprising: disposing an RFID tag on a first portion of a product 
Re Claim 12, Mukherjee discloses the method of claim 11, wherein disposing the booster antenna on a first portion of a product package comprises printing the booster antenna on a surface of the product package (Column 9 line 3-line 19, and Column 11, line 3-line 16).  
Re Claim 13, Mukherjee discloses the method of claim 11, wherein disposing an RFID tag on a first portion of a product package comprises embedding the RFID tag within the material of the product package (Column 7 line 60-Column 8 line 3; Column 9 lines 3-19).
Re Claim 14, Mukherjee discloses the method of claim 11, wherein, when the product package is opened, the RFID tag remains operable with a reduced communication range compared to when the product package is closed (Column 8 line 4-line 27; Column 9 line 58-Column 10 line 22).
Re Claim 15, Mukherjee discloses the method of claim 11, wherein the RFID tag is to communicate with an RFID reader while the product package is closed, and the RFID reader losses communication with the RFID tag when the product package is opened (Column 7 line1-line 59).

Conclusion
The following reference is cited but not relied upon:
Colby teaches of  a container comprising an RFID tag configured for determining if the container is open or closed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887